— In an action to recover damages under a written agreement, judgment modified by allowing defendant’s counterclaim for $882.78, with interest, conceded by plaintiff to be due, and reducing plaintiff’s recovery accordingly. Said reduction shall be noted on the docket of the judgment directed by this court on plaintiff’s appeal from the same judgment here appealed from by defendant. (248 App. Div. 727.) As so modified, the judgment, in so far as an appeal is taken therefrom, is unanimously affirmed, with costs to the appellant. Present — Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ.